PER CURIAM.
Toni Hudson appeals the trial court’s order granting summary judgment in favor of State Farm Mutual Automobile Insurance Company (State Farm) on her claim for uninsured motorist’s (UM) benefits under her parents’ automobile insurance policies. State Farm cross-appeals the trial court’s order denying its motion for summary judgment regarding Hudson’s claim for UM benefits under her own policy.
On Hudson’s appeal, we affirm the trial court’s order granting summary judgment. We dismiss State Farm’s cross-appeal because the order denying the motion for summary judgment is a nonfinal, nonappealable order. See Fla. R.App. P. 9.130(a)(3).
PARKER, C.J., and ALTENBERND and CASANUEVA, JJ., concur.